Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
  142041(4)                                                                                            Diane M. Hathaway
                                                                                                          Mary Beth Kelly,
                                                                                                                      Justices
  ______________________________________
  IN RE CERTIFIED QUESTION FROM
  THE UNITED STATES DISTRICT COURT                                  SC: 142041
  FOR THE DISTRICT OF NEW JERSEY                                    Civil Action #03-4558 (GEB)
  ______________________________________                            MDL #1687
  IN RE FORD MOTOR CO. E-350 VAN
  PRODUCTS LIABILITY LITIGATION (NO. II)
  ______________________________________

        On order of the Chief Justice, the motion for temporary admission to practice of
  Kevin P. Roddy is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2011                    _________________________________________
                                                                               Clerk